DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-5 of the response, filed 23 August 2021, with respect to the rejection of Claims 1 and 3-5 over the teachings of Zirwen have been fully considered and are persuasive.  Specifically, applicants’ arguments that the concentrations of protein hydrolysates refer to the overall compositions into which they are included, rather than relative to the hydrolysates themselves, are persuasive.   The rejection of Claims 1 and 3-5 as obvious over the teachings of Zirwen has been WITHDRAWN. 

Applicant’s arguments, see pages 6-9 of the response filed 23 August 2021, with respect to the rejections of Claims 1 and 3-5 over the teachings of each of Yanez and Delest have been fully considered and are persuasive.  Specifically, by comparing protein hydrolysates containing combinations of arginine and lysine both within and without the ranges claimed, applicants by the data showing a significant improvement in hair repair and hair breakage that is obtained by the protein hydrolysates according to the instant claims, have demonstrated the criticality of the range claimed despite having been rendered prima facie obvious by the ranges taught by each of the Yanez and Delest references.  The rejections of Claim 1 and 3-5 have been withdrawn. 


Allowable Subject Matter
Claims 1 and 3-5 are allowed for the reasons set forth above.
Claims 1 and 3-5 are allowable. The restriction requirement between the hydrolyzates, methods of preparing hydrolyzates, conditioners, methods of treating hair, and cosmetics, as set forth in the Office action mailed on 26 September 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 26 September 2019 is WITHDRAWN.  Claims 6-9 and 12-14, directed to methods of preparing hydrolyzates, conditioners, methods of treating hair, and cosmetics are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613